DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11, 12, 14, 15, 17 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WIPO Publication Number 2015/106936A1, U.S. Patent Pub. NO. 2016/0336764 will be referenced as a translation) in view of Chen (U.S. Patent Pub No. 2017/0345327).
In regards to claim 11, Becker discloses a battery management system for a rechargeable battery, comprising:
A controller (See Fig. 3, battery management 28 has unit 40 which will map to the controller);
At least one sensor for providing a sensor signal relating to at least one parameter of the rechargeable battery to the controller (See Fig. 3, and 0057, unit 38 is for ascertaining the state of charge value 6 of at least one battery unit, which is a parameter of the rechargeable battery);
A data store (Unit 44, explained below);
Wherein the controller is configured to: compare the sensor signal to a threshold condition and determined whether to write data to the data store based on the comparison with the threshold condition (See 0058, the controller 40 compares the current state of charge with a prior measured state of charge and updates the state of charge based on the comparison; i.e. see claim 2, if the new state of charge is greater than the prior state of charge).
Becker does not explicitly disclose that the data store comprises a data reader operable to be powered by an auxiliary power supply to read data held by the data store; and wherein the auxiliary power supply bypasses the controller.
However, Chen discloses a battery management system comprising a controller (See Chen, Fig.1,  Battery management unit 106), a sensor (not shown, see Chen 0047 “When the first charge module 10_1 performs charge procedure, the states of the battery BAT connected to the 
Becker and Chen are analogous art in the field of battery management systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the data reader of Chen with the system of Becker, to allow communication between battery charging units as disclosed by Chen.

In regards to claim 12, Becker further discloses that comparing the sensor signal to a threshold condition comprises reading a reference from a memory and comparing the sensor signal to the reference (See again 0058, the BMS 28 is comparing the current state of charge to a previously recorded state of charge, which would be stored in a memory).

In regards to claim 14, Becker further discloses that a previously written value of the at least one parameter provides the threshold condition (See 0058-0059, the previous state of charge is the threshold value in the comparison).



In regards to claim 17, Becker further discloses that the controller is configured to select a threshold condition depending on at least one of whether the battery is being charged, the battery is being discharged, or whether the rechargeable battery pack is being stored (See 0041, this is part of a charging balancing program so this falls under whether the battery pack is being charged, selecting a battery SOC to monitor; see also 0021, the state of charge value is ascertained following a resting phase of the battery, a phase where the battery is neither being charged or discharged which maps to a stored state).


In regards to claim 82, Chen further discloses that the data store and the data reader are physically isolated from the controller (See Fig. 1, the T/X unit 120 and processor 100 are physically in separate parts of the charge unit 100, apart from the BMU 106).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Becker et al. (WIPO Publication Number 2015/106936A1, U.S. Patent Pub. NO. 2016/0336764 will be referenced as a translation) and Chen (U.S. Patent Pub No. 2017/0345327) as applied to claim 11 above and further in view of Ohkawa et al. (U.S. Patent Pub. No. 2014/0111164).

However, Becker discloses that the sensor determines the state of charge of the battery. Ohkawa further discloses that in determining the state of charge a plurality of sensors are used (See Fig. 1, voltage detection circuit 140 and current detection unit 130, along with temp detection circuit 125 in Fig. 2). 
Becker and Ohkawa are analogous art in the field of battery management systems which measure state of charge of the battery.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the battery management system of Becker which receives a sensor signal about the SOC and rewrites data to a data store in comparison with a threshold to have a plurality of sensor and update each of those sensor values like in Ohkawa for the purpose of more accurately estimating the SOC of the battery.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Becker et al. (WIPO Publication Number 2015/106936A1, U.S. Patent Pub. NO. 2016/0336764 will be referenced as a translation) and Chen (U.S. Patent Pub No. 2017/0345327) as applied to claim 11 above and further and in view of Carralero et al. (U.S. Patent Pub. No. 2016/0241058).
In regards to claim 16, Becker does not explicitly disclose that the threshold condition comprises a state of charge of the battery falling below a threshold.

Becker and Carralero are analogous art in the field of battery balancing circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the threshold state of charge of Becker comprise the state of charge of the battery falling below a threshold like in Carralero, to prevent over discharge of the battery.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Becker et al. (WIPO Publication Number 2015/106936A1, U.S. Patent Pub. NO. 2016/0336764 will be referenced as a translation) and Chen (U.S. Patent Pub No. 2017/0345327) as applied to claim 11 above and further and in view of Takano (U.S. Patent Pub. No. 2015/0180270) and Hibi (U.S. Patent No. 6,208,117).
In regards to this claim, Becker does not explicitly disclose that in response to the at least one sensor signal reaching and/or exceeding a first threshold condition, the controller is configured to power down a first set of components of the battery management system, and in response to the signals indicative of the at least one of the at least one parameters reaching and/or exceeding a second threshold condition, the controller is configured to power down a second set of components of the battery management system. 
However, Takano discloses a battery management system that monitors for a threshold condition and on reaching that threshold condition, the controller is configured to power down a 
Becker and Takano are analogous art in the field of BMS systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the BMS of Becker to monitor the state of charge of a battery falling below a threshold like in Takano for the purpose of conserving power (See Takano, 0099-0100, the system is for battery power sharing and prevents further discharge/power sharing when the state of the battery falls below 50%).
Takano does not disclose at least one of the parameters reaching or exceeding a second threshold condition and powering down a second set of components.
However, Hibi discloses another battery management system that detects the battery has reached a lower threshold and turns off a different set of components of the battery management system (See Figs 25-27 and Col. 21, lines 3-14, when an over discharge of the battery has been detected, which would a person of ordinary skill in the art would be when the SOC is very low, the system will then turn off power supply from the battery to a voltage regulator).
Hibi, Becker and Takano are analogous art in the field of battery management systems which monitor SOC.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further combine Hibi’s BMS which shuts down power for components that consume little power when the battery has a very low SOC with the systems of Becker and Takano for the purpose of conserving power.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




MND
02/19/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859     

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
February 24, 2021